The Election Law (Cons. Laws, ch. 17) is not open to any construction which would permit nominations by independent groups to fill vacancies described in section 131, subdivision 7. Since any statute which provides for an election where only political parties can make nominations is in violation of the State Constitution, the provisions of section 42 of the Public Officers Law (Cons. Laws, ch. 47) are to that extent void. (Matter ofBurke v. Terry, 203 N.Y. 293.) It follows that no election for the office of Comptroller can be held this year.
The order should be affirmed, without costs. *Page 554